TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00747-CV




Maxwell Ford, Ltd., d/b/a Maxwell Ford, Appellant

v.

Lisa L. Sayer, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 275507, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Maxwell Ford, Ltd., d/b/a Maxwell Ford and appellee Lisa L. Sayer have
filed a joint motion to dismiss this appeal.  We grant the motion, set aside the trial court’s
judgment  without regard to the merits, and remand the cause to the trial court for rendition of
judgment in accordance with the parties’ settlement agreement.  Tex. R. App. P. 42.1(a)(2)(B).
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed on Joint Motion
Filed:   January 6, 2006